DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 07/28/21 which has been entered. Claims 1, 2, 13, 14 and 19-24 have been amended. Claims 7-12 have been cancelled. No Claims have been added. Claims 1-6 and 13-26 are still pending in this application, with Claims 1, 13 and 19 being independent.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-6 and 13-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 13 and 19 are objected to because of the following informalities: Claim 1 recites a step of …collecting historical service data of each of agents….  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fagundes et al (2012/0300920 A1) in view of Barak et al (2013/0326375 A1).
As per Claim 1, Fagundes teaches a method of agent allocation, comprising: collecting historical service data of each of agents (Figure 1 – Reference 42; Page 5, Paragraph [0111]); and calculating agent skill values of each of the agents based on the collected historical service 46; Page 5, Paragraph [0113]; Page 6, Paragraph [0119]).
(Note: In paragraph [0111], Fagundes describes a statistics/history server that receives, stores, categorizes and analyzes all relevant agent performance history within a contact center. In paragraphs [0113] and [0119], Fagundes describes the defining of agent key performance indicators [KPIs] and a process of grouping agents by utilizing agent KPIs to generate an evaluation score [i.e. calculating agent skill values of each of the agents based on the collected historical service data of each of the agents])
Fagundes also teaches counting agent skill values of all agents corresponding to the same user level as an agent skill value group, successively grouping the agents into agent queues corresponding to each of the user levels based on the agent skill values of the agents according to priorities of user levels (Figure 1 – Reference 40; Page 5, Paragraph [0109]; Page 6, Paragraph [0120]); and labeling each of the grouped agent queues with an agent queue skill level (Figure 3 – Reference 104; Page 2, Paragraph [0034]; Page 7, Paragraph [0146]). 
(Note: In paragraph [0109], Fagundes describes agent records, contact pools and one or more associated agent groups associated with each contact pool. In paragraph [0120], Fagundes describes using agent evaluation scores to rank individual agents relative to contact center defined agent KPIs which is the basis for populating agent groups. In paragraph [0109], Fagundes describes each contact being tagged with a priority and a skill requirement [e.g. queue labeled: medium priority with a troubleshooting skillset])
Fagundes continues to teach determining a ranking of agent queue skill levels corresponding to each of the user levels according to the agent skill value group, wherein in the ranking of agent queue skill levels, the agent queue skill level to which the agent queue having a 
(Note: In paragraph [0034], Fagundes describes a first group of twenty agents [e.g. top-ranked group]; a second group of fifteen agents [e.g. bottom-ranked group]; and a third group of all remaining agents [e.g. middle-ranked group]. This is representative of customer segmentation commonly practiced within call centers [i.e. gold group – highest priority; silver group – medium priority; and bronze group – low priority])
Fagundes further teaches finding an idle agent according to the corresponding ranking of agent queue skill levels in response to agent service requests transmitted by user terminals of different user levels (Figure 3 – References 110 and 112; Page 7, Paragraph [0147]); and wherein a ratio of the number of agents of the agent queue skill level to the number of all agents is equal to a ratio of the number of users of the user level corresponding to the agent queue skill level to the number of all users (Page 2, Paragraphs [0035] – [0038]).
(Note: In paragraphs [0035] – [0038], Fagundes describes defining a relationship between the respective size of the one or more agent groups [e.g. 30:50:20 – high-middle-bottom]. Fagundes indicates defining the size of agent groups may be based on determined co9ntact service requirements and further indicates that the contact service requirement may be adjusted in real time to reflect current contact volume)
Fagundes does not teach classifying the collected historical service data of each of the agents according to different user levels being served. However, Barak teaches classifying the collected historical service data of each of the agents according to different user levels being served (Figure 1 – References 116 and 118; Page 9, Paragraphs [0089] and [0090]).

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Fagundes with the method as taught by Barak to eliminate the need to manually reconfigure agent grouping by automatically forming agent groups in response to contact center needs based on agent evaluation scores allowing organic evolution of groupings in response to real-time conditions.
As per Claim 13, the combination of Barak and McConnell teaches a method as described in Claim 1. Barak also teaches a server comprising a processor (Page 16, Paragraph [0159]); and a memory storing instructions (Page 16, Paragraph [0159]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Barak with the method and system as taught by McConnell eliminate the need to manually reconfigure agent grouping by automatically forming agent groups in response to contact center needs based on agent evaluation scores allowing organic evolution of groupings in response to real-time conditions.
As per Claim 19, the combination of Fagundes and Barak teaches a method and system as described in Claims 1 and 13. Barak also teaches one or more non-transitory computer-readable storage medium storing computer-readable instructions (Page 16, Paragraph [0159]). This is also taught by Fagundes (Page 3, Paragraph [0068]).
.

Claims 2, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fagundes et al (2012/0300920 A1) in view of Barak et al (2013/0326375 A1) as applied to Claims 1, 13 and 19 above, and further in view of Korolev et al (2016/0036983 A1).
As per Claims 2, 14 and 20, the combination of Fagundes and Barak teaches finding the ranking of agent queue skill levels corresponding to the user level as described in Claims 1, 13 and 19. Fagundes also teaches receiving the agent service request transmitted by the user terminal (Figure 3 – Reference 100; Page 7, Paragraph [0145]). The combination of Fagundes and Barak does not teach finding the user level where a user ID in the agent service request belongs; and finding whether there is an idle agent in the agent queue according to the found ranking of agent queue skill levels, if yes, then connecting the found agent and changing a status of the agent as occupied.
However, Korolev teaches finding the user level where a user ID in the agent service request belongs (Page 2, Paragraph [0034]; Page 4, Paragraph [0047]); and finding whether there is an idle agent in the agent queue according to the found ranking of agent queue skill levels, if yes, then connecting the found agent and changing a status of the agent as occupied (Page 7, Paragraphs [0070] and [0075]).
.

Claims 3, 15, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fagundes et al (2012/0300920 A1) in view of Barak et al (2013/0326375 A1) as applied to Claims 1, 13 and 19 above, and further in view of Mezhibovsky et al (2014/0140498 A1).
As per Claims 3, 15 and 21, the combination of Fagundes and Barak teaches counting the agent skill values of all agents corresponding to the same user level as the agent skill value group, successively determining agent queues corresponding to each of the user levels according to priorities of user levels, labeling each of the determined agent queues with the agent queue skill level as described in Claims 1, 13 and 19 above.
The combination of Fagundes and Barak does not teach wherein the user levels comprise a first user level, a second user level, and a third user level, wherein a priority of the first user level is greater than that of the second user level, and a priority of the second user level is greater than that of the third user level; and counting the agent skill values of the first user level as a first agent skill value group, counting the agent skill values of the second user level as a second agent skill value group, and counting the agent skill value of the third user level as a third agent skill value group.

(Note: In paragraph [0064], Mezhibovsky describes querying a database to retrieve customer status data that may indicate whether the customer holds one of a gold, silver or bronze status. It is commonly understood that gold is the highest, silver is a middle tier, and bronze is entry level. The highest priority is given to gold, secondary priority is given to silver and remaining priority is granted to bronze level customers)
(Note: In paragraph [0097], Mezhibovsky describes the use of agent key performance indicators [KPI’s] to classify agents as high, good, acceptable, low, unacceptable, etc. Mezhibovsky indicates that an agent may be deemed good if the agent’s performance meets or exceeds some preset threshold. Applying this to each classification results in the classification being awarded if the agent KPI meets of exceed the threshold associated with the specific classification [e.g. On a scale of 1-100: 90-100 = high; 80-89 = good; 65-79 = acceptable; 60-64 = low; 0-59 = unacceptable])
Mezhibovsky teaches determining the agents whose agent skill values are greater than a preset threshold as a first agent queue corresponding to the first user level according to the agent skill values in the first agent skill value group, labeling the determined first agent queue as a first agent queue skill level (Page 7, Paragraph [0097]). 

(Note: As described above, in paragraph [0064], Mezhibovsky describes retrieving customer status data [e.g. gold, silver or bronze]. It is commonly understood that gold is the highest, silver is a middle tier, and bronze is entry level. The highest priority is given to gold, secondary priority is given to silver and remaining priority is granted to bronze level customers. The use of multiple agent queues is taught by Fagundes in Claim 1 above)
(Note: the creation of specific queues for callers based on customer status [gold, silver or bronze] and an additional queue for customers without status is supported by the cited art; and the assignment of agents based on agent performance meeting or exceeding a threshold is also taught by the cited art as well)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer readable medium taught by Fagundes and Barak with the method, system and non-transitory computer readable medium as taught by Mezhibovsky to enable preferred customers to be connected with high performing agents who are capable of quickly and efficiently resolving customer concerns resulting in increased customer satisfaction thereby strengthening the relationship between the customer and the enterprise.

(Note: In paragraph [0089], Mezhibovsky describes determining if the amount of time an agent is idle exceeds a predetermined threshold. As described in Claim 2 above when an idle agent matching the required criteria is identified the communication is routed to the idle agent. If the idle agent condition is not detected the communication is routed based on the ranking of agents as described in Claim 1)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Fagundes and Barak with the method taught by Mezhibovsky to enable preferred customers to be connected with high performing agents who are capable of quickly and efficiently resolving customer concerns resulting in increased customer satisfaction thereby strengthening the relationship between the customer and the enterprise.

Claims 4, 5, 16, 17, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fagundes et al (2012/0300920 A1) in view of Barak et al (2013/0326375 A1) as applied to Claims 1, 13 and 19 above, and further in view of McConnell et al (2005/0043986 A1) and Mezhibovsky et al (2014/0140498 A1).
As per Claims 4, 16 and 22, the combination of Fagundes and Barak teaches wherein the determining the ranking of the agent queue skill levels corresponding to each of the user levels according to the agent skill value group, wherein in the ranking of agent queue skill levels, the 
The combination of Fagundes and Barak does not teach calculating an agent skill average value of the agent queue skill levels other than the first agent queue skill level according to the agent queue skill value group corresponding to the user levels; and determining a ranking of other agent queue skill levels according to the agent skill average value.
However, McConnell teaches calculating an agent skill average value of the agent queue skill levels other than the first agent queue skill level according to the agent queue skill value group corresponding to the user levels (Page 9, Paragraph [0089]); and determining a ranking of other agent queue skill levels according to the agent skill average value (Figure 8 – References 850 and 870; Figure 10 – Reference 1023 and 1026; Page 11, Paragraph [0128]; Page 11, Paragraph [0132]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer readable medium taught by Fagundes and Barak with the method, system and non-transitory computer readable medium as taught by McConnell to select a preferred agent to service a call while considering dynamic situational and environmental influences and shifting agent proficiency and performance to resolve customer issues as efficiently as possible. 
The combination of Fagundes, Barak and McConnell does not teach teaches determining the ranking of agent queue skill levels corresponding to each of the user levels, wherein the greater the agent skill average value, the higher the ranking of the agent queue skill level. However, Mezhibovsky teaches determining the ranking of agent queue skill levels 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer readable medium taught by Fagundes, Barak and McConnell with the method, system and non-transitory computer readable medium as taught by Mezhibovsky to enable preferred customers to be connected with high performing agents who are capable of quickly and efficiently resolving customer concerns resulting in increased customer satisfaction thereby strengthening the relationship between the customer and the enterprise.
As per Claims 5, 17 and 23, the combination of Fagundes, Barak, McConnell and Mezhibovsky teaches performing an agent ranking of agents in each of the agent queue skill levels according to the size of agent skill values of each of the agents in the agent skill value group corresponding to the user levels, wherein the greater the agent skill value of the agent, the higher the agent is ranked in the agent queue skill level as described in Claim 4. (Note: McConnell – Index Values: Figure 8 – References 850 and 870; Figure 10 – Reference 1023 and 1026; Page 11, Paragraph [0128]; Page 11, Paragraph [0132])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer readable medium taught by Fagundes, Barak and McConnell with the method, system and non-transitory computer readable medium as taught by Mezhibovsky to enable preferred customers to be connected with high performing agents who are capable of quickly and efficiently resolving customer concerns resulting in increased customer satisfaction thereby strengthening the relationship between the customer and the enterprise.
Claims 6, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fagundes et al (2012/0300920 A1) in view of Barak et al (2013/0326375 A1), and further in view of Korolev et al (2016/0036983 A1) as applied to Claims 2, 14 and 20 above, and further in view of Mezhibovsky et al (2014/0140498 A1).
As per Claim 6, 18 and 24, the combination of Fagundes, Barak and Korolev teaches the method, server and non-transitory computer-readable storage medium of Claims 2, 14 and 20; but does not teach finding among all agents whether there is an idle agent with a long idle time greater than a preset value when receiving the agent service request transmitted by the terminal, if yes, then connecting the idle agent; and if no, then finding the idle agent according to the corresponding ranking of agent queue skill levels.
However, Mezhibovsky teaches finding among all agents whether there is an idle agent with a long idle time greater than a preset value when receiving the agent service request transmitted by the terminal, if yes, then connecting the idle agent; and if no, then finding the idle agent according to the corresponding ranking of agent queue skill levels (Page 6, Paragraph [0089]). 
(Note: In paragraph [0089], Mezhibovsky describes determining if the amount of time an agent is idle exceeds a predetermined threshold. As described in Claim 2 above when an idle agent matching the required criteria is identified the communication is routed to the idle agent. If the idle agent condition is not detected the communication is routed based on the ranking of agents as described in Claim 1)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory computer readable medium taught by Fagundes, Barak and Korolev with the method, system and non-transitory computer .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fagundes et al (2012/0300920 A1) in view of Barak et al (2013/0326375 A1), and further in view of McConnell et al (2005/0043986 A1) as applied to Claim 4 above, and further in view of Mezhibovsky et al (2014/0140498 A1).
As per Claim 26, the combination of Fagundes, Barak and McConnell teaches the method of Claim 4; but does not teach finding among all agents whether there is an idle agent with a long idle time greater than a preset value when receiving the agent service request transmitted by the terminal, if yes, then connecting the idle agent; and if no, then finding the idle agent according to the corresponding ranking of agent queue skill levels.
However, Mezhibovsky teaches finding among all agents whether there is an idle agent with a long idle time greater than a preset value when receiving the agent service request transmitted by the terminal, if yes, then connecting the idle agent; and if no, then finding the idle agent according to the corresponding ranking of agent queue skill levels (Page 6, Paragraph [0089]). 
(Note: In paragraph [0089], Mezhibovsky describes determining if the amount of time an agent is idle exceeds a predetermined threshold. As described in Claim 2 above when an idle agent matching the required criteria is identified the communication is routed to the idle agent. If the idle agent condition is not detected the communication is routed based on the ranking of agents as described in Claim 1)
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Surridge et al (2015/0189088 A1), Johri et al (2008/0147470 A1), Ristock et al (2016/0065740 A1), Konig et al (2015/0117632 A1), Anderson et al (7,046,789 B1), McGann et al (2017/0111509 A1), NAGPAL et al (2016/0057284 A1), O’Connor et al (2014/0254776 A1), Ouimette et al (10,616,345 B1), Placiakis et al (2014/0334619 A1) and Benjamin et al (7,072,966 B1). Each of these describes systems and methods of matching customers with call center agents.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652